McCook, J. (concurring).
In addition to accepting the grounds well stated by Mr. Justice Lydon, I desire to comment upon the remarks of the- trial court. The mere fact that at one stage of the discussion a juror believed the plaintiff was entitled to something, and ultimately changed his view to accord with that of his fellows, assuredly supplies no argument for setting the final verdict for the defendant aside. Otherwise only a decision following a single unanimous vote of the jury, with no individual doubt or difference previously expressed, could stand.
Order reversed.